Citation Nr: 0943548	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 
1969, when he was discharged on account of physical 
disability.  He spent six months in Vietnam, and was awarded 
the Vietnam Service Medal with the Fleet Marine Force Combat 
Operation Insignia, denoting his participation in combat 
operations.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a Board hearing before the undersigned Veterans Law Judge in 
May 2008; the transcript is of record.  This matter was 
remanded in September 2008.

In September 2009, the Veteran requested another hearing 
before the Board.  Such request was denied by the undersigned 
in October 2009.  As detailed, the Veteran has previously 
provided testimony at a May 2008 Board hearing and in light 
of the favorable decision below, no prejudice arises pursuant 
to 38 C.F.R. § 20.1304 (2009).  


FINDING OF FACT

The Veteran has PTSD due to stressors incurred in service.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of service connection for PTSD, no 
further discussion of VCAA is necessary at this point.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Initially, as noted in the Introduction, the evidence does 
establish that the Veteran had combat service, as he was 
awarded the Vietnam Service Medal with the Fleet Marine Force 
Combat Operation Insignia, denoting participation in combat 
operations.  

With regard to the Veteran's claimed stressors, in an initial 
January 2007 statement from the Veteran, he claimed that 
during service, he was taking drums of rubbish/food to the 
dump where a Vietcong stabbed and cut him with a knife, 
leaving scars which he bears to this day.  He listed a mortar 
attack, and the fact that he was medically discharged from 
service due to his left elbow.  Lastly, he noted that a good 
friend of his was killed in the war, and the Veteran served 
as a pallbearer at the funeral.  He submitted a photograph of 
the funeral to support this last stressor event.  

During an initial VA mental health evaluation conducted in 
March 2006, the Veteran reported that he had been wounded in 
a mortar attack and "now has pins in some joints as a 
result."  He reported that he had been stabbed three times 
in the arm while distributing food to Vietnamese and that the 
perpetrator was shot in front of him.  He also told the 
social worker who performed the evaluation that he had 
witnessed dead bodies and body bags, and that he had lost two 
close friends to the war.

At the May 2008 Board hearing, the Veteran essentially 
repeated these same stressor stories.  He testified that he 
used to take drums of food scraps to a cemetery, to give to 
Vietnamese people.  During one of those runs, a 16-year old 
stabbed him and was shot by a Marine who accompanied him.  
Secondly, he stated that his base was subject to mortar 
attacks "all the time."  He recalled traveling near Chu Li 
during a mortar attack and observing that a pregnant woman 
had given birth during the attack.  

Within the legal framework for evaluating claims of service 
connection for PTSD, the sufficiency of a stressor is a 
medical determination, while the occurrence of the stressor 
is a legal determination.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).

As the stressor event involving the Veteran being stabbed did 
not occur in a combat scenario, independent verification of 
the event is required to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 289-290 (1994).  Further, an opinion 
by a mental health professional based on a post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
Board also observes that the presence of current stab wound 
scars alone, does not serve to legally corroborate the 
Veteran's story as to the circumstances of the stabbing.  
Although service treatment records reflect complaints related 
to the left elbow, such records do not reflect treatment for 
stab wounds in Vietnam.  Moreover, at an April 1976 hearing 
pertaining to the left elbow claim, the Veteran was directly 
asked if he had sustained any other injuries during service, 
which he expressly denied.  Thus, the Board finds that such 
claimed stressor has not been adequately corroborated.  

The Veteran's allegation of having been injured during a 
mortar attack, requiring pins to be placed in his joints is 
entirely unsupported in the evidence of record.  His service 
treatment records do not reflect any injury whatsoever when 
he was in Vietnam.  The fact that he was discharged on 
account of physical disability involving his left elbow which 
existed prior to service is very well documented in the 
evidence of record.  Although service connection for 
aggravation of that pre-existing disability was later 
granted, the evidence of record pertaining to that claim does 
not support the Veteran's current contentions at all.  Again, 
during the April 1976 hearing pertaining to the left elbow 
claim, the Veteran was directly asked if he had sustained any 
other injury or disability during his time in Vietnam.  In 
response, he did not indicate having been injured in a mortar 
attack or requiring pins in his joints.  Thus, this alleged 
stressor event, as reported to the social worker in 2006, 
appears to be in direct contradiction to the contemporaneous 
evidence of record.

The Veteran's contention that he was subject to mortar 
attacks is more credible.  Once independent verification of 
the stressor event has been submitted, the Veteran's personal 
exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred may strongly suggest that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In this case, the award of the Vietnam 
Service Medal with the Fleet Marine Force Combat Operation 
Insignia, confirms the Veteran's participation in combat, an 
activity which under law is given a loosened evidentiary 
standard of proof, for purposes of proving the existence of a 
stressor event.

As detailed, the Veteran has claimed that he lost two close 
friends during the Vietnam era, and was a pallbearer at one 
of the funerals which was held in July 1970.  The Veteran has 
submitted a dated newspaper photograph of himself at the 
funeral serving as a pallbearer.  The Veteran was not present 
at the time of either death, but was serving in Vietnam in or 
around the time such friends died.  While such stressor event 
did not occur in a direct combat scenario, as the Veteran was 
not present at the time of either death, the Board finds that 
the photograph independently verifies that the Veteran did 
serve as a pallbearer at his friend's funeral.  See Doran, 6 
Vet. App. at 289-290.

Although the Veteran's credibility is not as firm as might be 
desired, in that he is certainly guilty of gross exaggeration 
and possibly outright falsehoods regarding his physical 
injuries; because he participated in combat, the law is 
written so as to require less independent corroboration of 
his stressors.  Thus, the Board accepts that the Veteran 
experienced stressful events related to his combat service in 
Vietnam.  

The question remains, however, as to whether the Veteran has 
a current diagnosis of PTSD related to an in-service 
stressor.  While VA outpatient treatment records dated in 
2006 and 2007 reflect symptoms of PTSD and diagnoses of PTSD, 
such records do not reflect a stressor event upon which such 
PTSD diagnosis is based.  

Thus, in May 2009, the Veteran underwent a VA examination.  
The examiner acknowledged the contentions of the Veteran in 
being injured during a mortar attack and being stabbed in the 
arms.  The Veteran recounted that he served as a pallbearer 
at the funeral of two childhood friends, one who served in 
Cambodia and one who served in Vietnam.  The Veteran stated 
that as he had been in Vietnam, these deaths reminded him of 
his own stressful experiences in Vietnam, of loading bodies 
of American soldiers to fly stateside.  Upon mental status 
examination, the examiner diagnosed PTSD, and the primary 
stressor was being pallbearer for two childhood friends, 
which reminded the Veteran of his experience handling the 
bodies of American soldiers earlier in Vietnam.

Upon review of the Veteran's claimed stressors, and the 
objective medical evidence of record, the Board finds that 
entitlement to service connection for PTSD is warranted.  
While acknowledging that the stressor upon which a PTSD 
diagnosis was rendered did not occur in a combat scenario, 
such stressor was corroborated in part based on the dated 
photograph of the Veteran serving as a pallbearer, which the 
Veteran asserts reminded him of stressful events related to 
his combat service in Vietnam.  Affording the Veteran the 
benefit of the doubt, and based on the objective medical 
findings of the VA examiner, the Board finds that the Veteran 
does suffer from PTSD and that the PTSD has been sufficiently 
linked to experiences sustained in service.  In sum, the 
Board finds that the statutory and regulatory criteria for 
entitlement to service connection for PTSD have been met.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


